Citation Nr: 0511967	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of L4-L5 and L5-S1, and herniated nucleus pulposus of 
L5-S1, based upon the initial grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from July 1982 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, inter alia, the RO granted 
the appellant's claim of entitlement to service connection 
for low back disorder, and assigned a 20 percent disability 
rating.  The veteran ultimately perfected an appeal as to the 
rating assigned.  In a June 1999 rating decision, the RO 
increased the evaluation assigned to the low back disability 
to a 40 percent evaluation, effective as of the date of the 
receipt of the original claim, October 21, 1997.  As this 
increase did not represent a full grant of the benefit 
sought, the appeal has continued.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

When this matter was last before the Board in July 2003, it 
was remanded to the RO for further development and 
readjudication.  In November 2004, a supplemental statement 
of the case was issued by the RO, and the case was returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's lumbar spine disorder is manifested by X- 
ray evidence of degenerative disc disease, limitation of 
lumbar spine motion, and complaints of tenderness and pain, 
but without evidence of pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy, incapacitating episodes, radiculopathy or other 
neurologic deficit.  


CONCLUSION OF LAW

The criteria to warrant an evaluation in excess of 40 percent 
for service-connected degenerative joint disease and 
degenerative disc disease of L4-L5 and L5-S1, and herniated 
nucleus pulposus of L5-S1, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5292, 5293, 5295 (prior to Sept. 26, 
2003); Diagnostic Code 5243 (effective Sept. 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. § 
20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2004).  In this case, the 
veteran has clearly identified the benefit sought and the 
basis for the claim.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Following the appellant's claim 
in October 1997, the RO sent the appellant a November 1997 
letter informing him of action the RO had taken, including 
efforts to obtain the service medical records, and informed 
him that he could submit evidence in his possession in 
support of his claim.  Upon the appellant's disagreement with 
the initial rating assigned, the RO sent him a September 1998 
letter informing him of his appellate options and his right 
to representation.  In an April 1999 statement of the case, 
the RO informed him of the criteria for proving his claim and 
the evidence considered in evaluating the claim.  In an April 
1999 letter, the RO asked the appellant to provide 
information as to private medical treatment and told of 
action VA could take to assist in obtaining any medical 
evidence.  By a May 1999 letter, the RO discussed the 
procedures for fulfilling the appellant's request for a 
travel board hearing.  By October 2001 letters, the RO told 
the appellant that it had requested records from VA medical 
facilities identified by the appellant as having treated him 
for his right knee disability, of an upcoming VA examination, 
of an upcoming travel board hearing, and of the opportunity 
to tell VA of other sources of treatment, which VA would 
assist him in obtaining.  

In June 1999 and August 2002 supplemental statements of the 
case, the RO informed the appellant of the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  At the hearing 
in March 2003, the undersigned informed the appellant of the 
VCAA, and specifically of the notification and assistance 
obligations.  In letters dated in October 2003 and May 2004, 
the RO again informed the appellant of the VCAA and its 
effect upon his claim, and requested specific information 
pertaining to the development of that claim, informing the 
veteran of the relative responsibilities of the veteran and 
the VA in obtaining evidence in support of the claim.  In 
January 2004 and November 2004 supplemental statements of the 
case, the RO informed the appellant of the evidence 
considered, the legal criteria for evaluating the claim, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  In those 
statements, the RO also set out the regulatory provisions of 
the VCAA.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. § 
3.159(c)(1-3) (2004).  The RO has obtained the service 
medical records, and VA treatment records from the VA 
Outpatient Clinic in Temple, Texas, and the VA Medical Center 
in Houston, Texas.  The appellant has not identified any 
other sources of treatment, and in an April 2001 VA Form 119 
(Report of Contact) shows that he indicated that he had not 
received treatment from any other sources.  Moreover, the 
veteran did not respond to the October 2003 and May 2004 
letters from the RO requesting additional sources of 
evidence.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The RO afforded the appellant VA examinations in 
January 1998, November 2001, December 2001, and June 2004.

On appellate review, the Board sees no areas in which further 
development may be fruitful. The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

Additionally, it is noted that in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The CAFC made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the October 2003 and May 2004 
letters from the RO.  These letter did not indicate that the 
veteran was limited to 30 days to respond.  Instead, it 
indicated that the veteran should respond within 60 days, but 
that he had one year to respond.  It is most significant to 
note, however, that over one year has transpired since that 
time, and that further development was initiated following 
the end of the 60 day period.  It is also significant to note 
that there has been no indication of the existence of 
additional outstanding pertinent evidence, and the veteran 
has not indicated otherwise.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than a full year to respond to that VCAA notice, the Board 
has concluded that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

At this juncture, it is noted that there is a CAVC decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II) (withdrawing and replacing Pelegrini v. Principi, 17 Vet. 
App. 412 (2004)) that must be addressed.  

Pelegrini II held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received prior to the June 1998 rating decision that 
constituted the RO's initial denial of the veteran's claimed 
service connection and subsequent increased rating.  

Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

In Pelegrini II, the CAVC pointed out that it was not holding 
that in a case in which pre-AOJ-adjudication notice was not 
provided the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  No nullification or voiding requirement, 
either explicit or implicit, was found.  The CAVC recognized 
that where pre-initial-AOJ adjudication notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice because an initial AOJ 
adjudication had already occurred.  Instead, the appellant 
has the right to VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini II, 18 Vet. App. at 120. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Finally, in the Pelegrini decision, the CAVC also held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the May 2004 letter that was provided 
to the veteran did not contain the exact wording of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

Veteran's Contentions

In a June 1998 rating decision, the RO granted the 
appellant's claim of service connection for a low back 
disability, characterized therein as degenerative joint 
disease and disc bulging of the lumbosacral spine.  The 
appellant expressed disagreement with the 20 percent rating 
that had been assigned.  In a June 1999 rating decision, the 
RO increased to 40 percent the evaluation assigned for the 
low back disability, therein characterized as degenerative 
joint disease and degenerative disc disease of L4-L5 and L5-
S1, and herniated nucleus pulposus of L5-S1.  The appellant 
continued to argue that he was inadequately compensated for 
the degree of disability caused by his low back disorder.  He 
has more recently asserted that in addition to the pain in 
his legs and back, he has experienced numbness in his feet, 
extreme difficulty in controlling his bowels, and erectile 
dysfunction, as manifestations of his low back disorder.  

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2004). The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), which 
require the evaluation of the complete medical history of the 
veteran's condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  A claim such as the 
instant case placed in appellate status by disagreement with 
the initial rating award and not yet ultimately resolved is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In such 
cases, separate ratings may be assigned for separate periods 
based on the facts found, a practice known as "staged" 
ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

The disability at issue is currently assigned a 40 percent 
evaluation pursuant to the criteria of Diagnostic Code 5293.  
During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule that 
addresses evaluation of the spine, including Diagnostic Code 
5293.  In 2002, the evaluation criteria for Diagnostic Code 
(DC) 5293, for intervertebral disc syndrome, were amended.  
See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, DC 5293).  The amendment was effective on 
September 23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under the old version of Diagnostic Code 5293, a 40 percent 
evaluation required severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief.  A 60 percent 
evaluation required pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (prior to 
Sept. 23, 2002).

Under the new version of Diagnostic Code 5293, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment. Id.

Under the old version of Diagnostic Code 5292, severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(prior to Sept. 26, 2003).

Under Diagnostic Code 5295, a 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
was revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.

Since the regulatory amendments are not yet readily available 
in the 2004 Code of Federal Regulations, the Board will set 
out the General Rating Formula for Diseases and Injuries of 
the Spine here:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In addition, the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides:

Incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrant a 60 percent 
evaluation

Incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months warrant 
a 40 percent evaluation

Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months warrant 
a 20 percent evaluation

Incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months 
warrant a 10 percent evaluation.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment .

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004).

Prior to September 26, 2003, ankylosis of the lumbar spine at 
a favorable angle warrants a 40 percent evaluation.  
Ankylosis of the lumbar spine at an unfavorable angle 
warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2004).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).

Analysis

As explained in detail above, during the pendency of the 
veteran's claim and appeal, changes were made to that portion 
of the Rating Schedule that addresses evaluation of disorders 
of the spine, effective September 26, 2003.  Because the 
veteran's claim was filed before the regulatory change 
occurred, he is entitled to consideration of both the old and 
revised regulations.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.

This appeal commenced based upon the initial grant of service 
connection and the assignment of an initial evaluation for 
the veteran's low back disability of 20 percent.  To the 
extent that he claimed he was worse, the RO agreed and 
granted a 40 percent evaluation under Diagnostic Code 5293 
for degenerative disc disease, effective from the date of 
claim, October 21, 1997.  The veteran continued his appeal 
claiming that his condition was more severe.  Clearly, the 
veteran is competent to allege that he is worse, and that he 
has functional impairment.  However, the Board must also 
consider the evidence created by competent professionals in 
deciding the appeal.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2004).  The history of low back complaints 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.

The Board has initially considered application of Diagnostic 
Code 5293, pertaining to intervertebral disc syndrome, but 
notes that there is no evidence to establish the presence of 
a severe intervertebral disc syndrome at any time since the 
veteran filed his claim such as to provide for an increased 
evaluation pursuant to Diagnostic Code 5293.  Significantly, 
objective neurological tests and studies of the veteran's 
lumbosacral spine, including EMG and nerve conduction studies 
in December 2001, and an April 2004 Magnetic Resonance 
Imaging (MRI) were interpreted by a VA neurologist in the 
course of the June 2004 VA neurological examination, and 
found to be within normal limits, neurologically, without 
evidence of lumbosacral radiculopathy.  The June 2004 VA 
neurological and orthopedic examinations, resulted in the 
clear diagnosis of degenerative disc disease, but were more 
equivocal regarding the presence of neurological 
manifestations.  

The veteran reported intermittent right-sided sciatica on VA 
neurology examination in June 2004 that the examiner stated 
was possibly secondary to intermittent nerve impingement 
secondary to degenerative changes.  The neurological examiner 
reported, however, that there was no clinical evidence of 
radiculopathy.  By way of example, the examiner explained 
that there was no evidence of reflex asymmetry, focal motor 
weakness, dermatomal sensory level, or alteration.  The June 
2004 orthopedic examination report included a neurological 
evaluation that was said to reveal physiologic and 
symmetrical reflexes, strength and sensation in both lower 
extremities, perhaps slightly diminished in the right 
Achilles.  The sensory examination was within normal limits.  
These 2004 results essentially replicated the results of an 
earlier orthopedic examination in November 2001 that showed 
symmetrical reflexes, strength and sensation in both lower 
extremities, with sensory examination revealing some 
decreased pinprick and light touch bilaterally.  There were, 
however, no pathologic reflexes.  Significantly, in all 
examinations both recent and remote, straight leg raising has 
always been negative.  Moreover, muscle spasm was not 
demonstrated on the foregoing examinations.

It is clear then that, at worse, the neurological 
manifestations of the veteran's degenerative disc disease of 
the lumbosacral spine can be described as intermittent right-
sided sciatica, without clinical evidence of radiculopathy.  
In any event, the competent and probative evidence does not 
show persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with only little 
intermittent relief from symptoms, consistent with pronounced 
intervertebral disc syndrome necessary for a higher 
disability evaluation under the earlier version of Diagnostic 
Code 5293.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2004), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 
assigned 40 percent.  The claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine.  Note for example that spinal motion upon VA 
examination in June 2004 showed flexion to 30 degrees, 
extension to 30 degrees, and lateral bending to 25 degrees.  
In November 2001, the combined range of motion of the 
thoracolumbar spine was at best 135 degrees.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  As the veteran's lumbar 
spine is not ankylosed, application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5289 is not warranted.  

In this case the 40 percent evaluation currently in effect is 
the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292, and 
in excess of the maximum allowable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004) pertaining to arthritis.

As detailed above, during the course of the veteran's appeal, 
regulations underwent significant changes as to how the 
veteran's lumbar disability, characterized as degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, is evaluated.  Prior to September 26, 2003 under 
diagnostic code 5295 for lumbar strain, the rating schedule 
provides no more than a 40 percent evaluation.  If evaluated 
under the criteria for lumbar spine severe limitation of 
motion, diagnostic code 5292, the rating schedule still 
provides for no more than a 40 percent evaluation unless 
there is demonstrable deformity of a vertebra from fracture, 
something the evidence does not show.  Specifically, there 
are no X-ray findings of record suggesting a deformity.  
Moreover, in the report of the most recent VA neurology 
examination of the lumbosacral spine dated in June 2004, the 
examiner wrote that there were no obvious bony deformities or 
abnormalities of curvature of the spine.  

The Board has also considered whether a higher disability 
evaluation can be assigned under the September 2002 version 
of 5293, or the new Diagnostic Code 5243 for intervertebral 
disc syndrome based upon the occurrence of incapacitating 
episodes.  As noted below, incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months 
warrant a 60 percent evaluation, while episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months warrant a 40 percent evaluation.  
In that regard, it is noted that, during the course of his 
June 2004 VA neurology examination, the veteran reported that 
he has had severe pain episodes approximately twice per 
month, lasting approximately 24 hours, but has been able to 
maintain ordinary activities during such episodes, albeit 
with extreme difficulty.  The veteran specifically reported 
that he had not experienced any incapacitating pain episodes 
so far.  In the spine examination that was also conducted in 
June 2004, the veteran again reported no incapacitating 
episodes during the previous 12 months.  There is no 
objective evidence in the record to suggest that the 
veteran's reports regarding the absence of incapacitating 
episodes to be inaccurate.  Thus, a disability evaluation in 
excess of the currently assigned 40 percent is not for 
application under Diagnostic Code 5243 based upon the 
presence of incapacitating episodes.  

Further, with the new regulations that went into effect on 
September 26, 2003, it became possible to evaluate 
intervertebral disc syndrome based upon both orthopedic and 
neurological manifestations.  In fact, the veteran has argued 
that he has neurological manifestations that should be taken 
into consideration in the evaluation of his spine that 
include bowel incontinence and erectile dysfunction, and lack 
of feeling in his feet.  

Significantly, one of the purposes of the June 2004 VA 
neurology examination was to determine whether the veteran 
had any other disabilities that could be associated with his 
low back disorder.  The examiner had the benefit of a review 
of the veteran's claims file for the purposes of the 
examination.  In the report of the examination, a review of 
systems noted that it was significant for intermittent bowel 
incontinence.  The examiner also noted, however, that 
anal/rectal tone was normal, and there was no loss of 
perianal sensations.  It was reported that there was no 
associated bladder dysfunction.  Further, the veteran 
reported that he had not had an erectile dysfunction for the 
past several months.  The examiner reported that the April 
2004 MRI had been done primarily to evaluate the bowel 
incontinence.  Essentially, the results of the MRI were read 
by the examiner as showing the lumbar vertebrae within normal 
limits, with the possibility of a slight impingement of the 
left S1 nerve root, and lateral recess.  Following the June 
2004 neurological examination, in addition to degenerative 
disc disease, the examiner provided a diagnosis of 
"intermittent bowel incontinence, and erectile dysfunction 
secondary to associated myelopathy?"  

In explanation, the examiner stated that the bowel 
incontinence and erectile dysfunction may represent an 
underlying myelopathy, but since the recent MRI did not 
reveal any evidence of spinal cord impingement or other 
abnormalities, the exact etiology of these reported problems 
was unclear.  The examiner speculated that the veteran's 
erectile dysfunction could be related to his underlying 
diabetes, type 2, or his antihypertensive medications.  In 
any event, the examiner was unable to associate the veteran's 
complaints of bowel incontinence and erectile dysfunction 
with his low back disorder.  Moreover, the claims file does 
not provide any other medical evidence of such an association 
of these or any other neurological manifestations that can 
provide a separate rating in addition to the 40 percent 
already assigned for the low back.  

With respect to the veteran's complaints of a lack of feeling 
in his feet, as noted above, with the exception of slightly 
diminished sensations in the right Achilles, the sensory 
examination of the lower extremities has been within normal 
limits.  The veteran has been described in recent examination 
as walking with a non-antalgic gate.  The reported lack of 
feeling in the feet is clearly taken into consideration in 
the 40 percent disability evaluation already assigned under 
both Diagnostic Code 5293, and the new Diagnostic Code 5243.  

The Board has also considered whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, and 5295 of the old 
Diagnostic Codes for the evaluation of the spine.  (Note:  
The new Diagnostic Codes contemplate a unified rating for the 
spine.)  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service- connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  As discussed, the veteran has not 
demonstrated objective evidence of neurologic symptoms.  
Thus, to assign separate evaluations under the old Diagnostic 
Codes, would be to compensate the veteran more than once for 
his same symptoms of pain and motion limitation.

In summary, the Board finds that the preponderance of the 
evidence is against finding that an evaluation in excess of 
40 percent for the veteran's service-connected low back 
disability is warranted under any applicable criteria for any 
period since the veteran made application of service 
connection for that disorder.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.71a, Diagnostic Code 5003-5292, 5293, 5295 (prior 
to Sept. 26, 2003); Diagnostic Code 5242 (effective Sept. 26, 
2003); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Finally, the Board has considered whether the question of 
entitlement to an extraschedular evaluation should have been 
referred by the RO to the Director of Compensation and 
Pension Service (Director).  In consideration of all of the 
evidence of record, the Board agrees with the decision of the 
RO and concludes that referral to the Director for purposes 
of the application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. §§ 3.321(b), 4.16 (2004).  
The evidence does not show that the low back disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  As noted above, the veteran has reportedly been 
able to maintain ordinary activities with no incapacitating 
episodes thus far.  The schedular rating assigned of 40 
percent contemplates significant impairment.  As explained 
above, the veteran's level of impairment of his lumbar spine 
disorder is adequately compensated by the scheduler rating 
assigned.  The RO's decision against referral to the Director 
for consideration of an extraschedular rating was proper.


ORDER

Entitlement to a disability evaluation in excess of 40 
percent for degenerative joint disease and degenerative disc 
disease of L4-L5 and L5-S1, and herniated nucleus pulposus of 
L5-S1, based upon the initial grant of service connection, is 
denied.  





	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


